 

Dentons US LLP 1221 Avenue of THE Americas New York, NY 10020-1089
Client's File No.:
AFFIDAVIT OF SERVICE eee

Civil Action #: 3:19 -cv-00926-VLB
UNITED STATES DISTRICT COURT

 

Date Filed: June 14, 2019
DISTRICT OF CONNECTICUT :

BEYONICS INTERNATIONAL PTE LTD.,

vs Plaintiffs)

SCOTT DAVID SMITH,

 

Defendant(s)

STATE OF MASSACHUSETTS COUNTY OF MIDDLESEX §S::

The undersigned being duly sworn deposes and says: that deponent

is hot a party to this action, is over 18 years of age and
resides in the State of Massachusetts

That on the following date: June 26, 2019 _ at the following time: 10:34 AM 5
at C &K, 1601 TRAPELO ROAD, SUITE 178, WALTHAM, MA 02454 deponent served the within

 

Summons ina Civil Case, Complaint for Recognition of Foreign Mone Judgment under Connecticut Uniform Foreign Money - Judgments Recognition Act, Civil Cover Sheet;
Corporate Disclosure Statement Order on Pretrial Seadines, Money a samenty Order With Exhibit A, Order on retrial eadlines. Notice fo Counsel and Pro Se Parties

[X| Papers so served were properly endorsed with the Civil Action # and date of filing.
Upon: SCOTT DAVID SMITH

 

{_ Individual By delivering a true copy thereof to said recipient personally; deponent knew the person so served to be the individual described therein.

p<Responsible By delivering to and leaving with Peggy Nee

 

Assistant
Person Relationship
a true copy thereof, a person of suitable age and discretion. Said premises being the defendant / respondent's
[ ] dwelling place [y] place of business/employment [  ] last known address within the State. [ ] usual place of abode

x Mail

A copy thereof was deposited in a postpaid, properly addressed envelope, marked “Personal and Confidential” in a depository maintained
by the U.S, P. S. and mailed to the above address on June 26, 2019

Corporation By delivering to and leaving with said individual to be

 

 

LLC/LLP who specifically stated he/she was authorized to accept service on behalf of the Corporation/Govermment Agency/Entity.
[_Affixing By affixing a true copy thereof to the door, being the defendant/respondent's [ ] dwelling place [ ] place of business/employment
To Door [ ] last known address within the State. [ ] usual place of abode
[_lPrevious Deponent previously attempted to serve the above named defendant/respondent on:
Attempts
Description Sex: Female Color of skin Black Color of hair: Black Age: 36-50 Yrs. Height:  5ft 4inch - 5ft 8inch

of Recipient weight’ 100-130 Lbs. Other Features:

 

(0 WITNESS = Subpoena Fee Tendered in the amount of

FEES
| asked the person spoken to whether defendant was in active military service of the United States in any capacity whatever and
BR MILITARY received a negative reply. The source of m

y information and the grounds of my belief are the conversations and observations above
SERVICE narrated.

[Other

Sworn to before me on Tre DOF alan of TWire_3014 Fa Zig

ay) = VV PROCESS SERVER - PRINT NAME BELOW SIGNATURE
LY Le Tyla AD lang Paul Nardizzi
WY PROCESS SERVER LICENSE # F

Work Order # 1438438

  
     
   
     

ELENA M. NARDIZZI

Notary Public
COMMONWEALTH OF MASSACHUSETTS
My Commission Expires

November 28, 2025

 

 
Dentons US LLP 1221 Avenue oF THE Americas New Yorx, NY 10020-1089

Client's File No.:
AFFIDAVIT OF SERVICE Civil Action #: 3:19 -cv-00926-VLB

 

UNITED STATES DISTRICT COURT Date Filed: June 14, 2019
DISTRICT OF CONNECTICUT

] BEYONICS INTERNATIONAL PTE LTD.,

. .
aay iy
fi vs Plaintifi(s)

bos SCOTT DAVID SMITH,

 

ra:
i

 

 

me

 

Defendant(s)

STATE OF CONNECTICUT COUNTY OF HARTFORD SS:.:

The undersigned being duly swom deposes and says: that deponent is not a party to this action, is over 18 years of age and
resides in the State of Connecticut

 

That on the following date: June 24, 2019 , at the following time: 1:20 PM '

at 13 TURTLE RIDGE COURT, RIDGEFIELD, CT 06877 . deponent served the within

S er - on 7 , ; ; a a ivi Sheet’
Hoa oe oa ET oe a rt get CARE aMat A Oracccrapreitat Beadhiies: Neues 12 Counsel and Pro Se Parties.

 

[X| Papers so served were properly endorsed with the Civil Action # and date of filing.
Upon: SCOTT DAVID SMITH

[_Individual By delivering a true copy thereof to said recipient personally; deponent knew the person so served to be the individual described therein.

[Responsible By delivering to and leaving with '

 

 

 

Person Reiationship
a true copy thereof, a person of suitable age and discretion. Said premises being the defendant / respondent's
[ ] dwelling place [  ] place of business/employment [ ] last known address within the State. [ ] usual place of abode
x Mail A copy thereof was deposited in a postpaid, properly addressed envelope, marked “Personal and Confidential” in a depository maintained
by the U. S. P. S. and mailed to the above address on June 25, 2019
Corporation By delivering to and leaving with said individual to be

 

LLC/LLP who specifically stated he/she was authorized to accept service on behalf of the Corporation/Government Agency/Entity.

Affixing By affixing a true copy thereof to the door, being the defendant/respondent’s [ ] dwelling place [ ] place of business/employment
To Door [ ] fast known address within the State. [ x] usual place of abode

(Previous Deponent previously attempted to serve the above named defendant/respondent on:

 

 

Attempts
Description Sex: Color of skin Color of hair: Age: Height:
of Recipient weight: Other Features:
[] WITNESS — Subpoena Fee Tendered in the amount of
FEES

| asked the person spoken to whether defendant was in active military service of the United States in any capacity whatever and
(1 MILITARY eceived a negative reply. The source of my information and the grounds of my belief are the conversations and observations above
SERVICE narrated.

oth er | attempted service on 06/17/19 @ 5:50 p.m. | spoke to Steven who stated that the Subject was away until 6/22/19 and that he didn't live there and couldn't
accept the documents. | attempted on 06/22/19 @ 10:20 a.m. 1 spoke to Maria who stated that she spoke limited English. She stated that the Subject was
away until sometime next week and that she didn't live there and couldn't accept the documents. Attempted on 06/24/19 @ 1:20 p.m. No answer.
Attempted again at 8:07 p.m. Car in garage, no answer at front door. POSTED DOCUMENTS.

I was unable to verify military status.
Sworn to before me on JUNE 27, 2019 Lp Lor

oy PROCESS SERVER - PRAT NAME BELOW SIGNATURE
Chui Kilo a
es oct a or

yo a Dr Slt inti on oo PROCESS SERVER LIGENSE #
Ri SLIZABETH KULAS Work Order # 1438140
~ Notary Public

4 a Connecticut is
oo" Somm, Exsivse Mav ai, ott. t ae
Po ne oe EP SL Ly, te eet

   
 
 

 

  
